DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Office notes that a restriction has not been required at this time as the subcombination and combination appears to disclose the same features.  Further, it is noted that the claims as presented are directed to a product and method of forming or using the product.  As currently presented, the method is the assembly or use of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.  The Office also notes that when the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). The Office further specifically notes the following in the event that a restriction is required in the future: “All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.”  The above also applies to the subcombination and combination claims.

Claim Interpretation
In claim 1, Applicant states provides “A device connected between a cover of a trash can and a foot pedal”.  Applicant’s use of “connected” in the past tense has been interpreted as the features that 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As already provided above for claim 1, Applicant states provides “A device connected between a cover of a trash can and a foot pedal”.  Applicant’s use of “connected” in the past tense has been interpreted as the features that follow are positively claimed such as a cover, trash can, foot pedal.  However, Applicant does not remain consistent in the claims.  For example, Applicant then states “the device for opening the cover of the trash can responsive”.  There is insufficient antecedent basis for this limitation in the claim, as Applicant has not provided “for opening” but rather “connected”.  Claims 2-7 is/are rejected as being dependent on the above rejected claim(s).  
The Office further notes that Applicant appears to fail to include a verb in the above limitation, such as - - is - - in claim 1. Applicant continues to make Applicant’s intent unclear.  Claims 2-7 is/are rejected as being dependent on the above rejected claim(s).

In claim 1, Applicant provides “is controlled by a movement speed decreasing part”.  Applicant has fails to make clear if the above feature is positively claimed or not.  Applicant should use positive language such as the device comprising a movement speed decreasing part, or otherwise clear language to make the record crystal clear.  Claims 2-7 is/are rejected as being dependent on the above rejected claim(s).
In claim 1, if decreasing part is interpreted as being positively claimed, Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between decreasing part and the other features already provided in the claims such as cover, pedal, interface, etc.  Claims 2-7 is/are rejected as being dependent on the above rejected claim(s).
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between lodging speed decreasing part and the other features already provided in the claims such as cover, pedal, interface, etc.  Claims 5-7 is/are rejected as being dependent on the above rejected claim(s).
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted relationship between all parts of the cylinder such as body part, moving part, internal spring, hole, etc.  Claims 6-7 is/are rejected as being dependent on the above rejected claim(s).
In claim 8, Applicant provides “is controlled by a movement speed decreasing part”.  Applicant has fails to make clear if the above feature is positively claimed or not.  Applicant should use positive language such as the device comprising a movement speed decreasing part, or otherwise clear language to make the record crystal clear.  Claims 9-13 is/are rejected as being dependent on the above rejected claim(s).
In claim 8, if decreasing part is interpreted as being positively claimed, Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between decreasing part and the other features already provided in the claims such as cover, pedal, interface, etc.  Claims 9-13 is/are rejected as being dependent on the above rejected claim(s).
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between lodging speed decreasing part and the other features already provided in the claims such as cover, pedal, interface, etc.  Claims 12-13 is/are rejected as being dependent on the above rejected claim(s).
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted relationship between all parts of the cylinder such as body part, moving part, internal spring, hole, etc.  Claims 13 is/are rejected as being dependent on the above rejected claim(s).
In claim 14, Applicant provides “is movable interface” of which Applicant has failed to make Applicant’s intent clear.  Claims 15-17 is/are rejected as being dependent on the above rejected claim(s).	
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between elastic member and other parts of the device.  Claims 15-16 is/are rejected as being dependent on the above rejected claim(s).
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between gas cylinder and other parts of the device.  Claims 15-16 is/are rejected as being dependent on the above rejected claim(s).
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: relationship between all parts of the cylinder such as body part, moving part, spring, hole, etc.  Claims 17 is/are rejected as being dependent on the above rejected claim(s).
Applicant has provided a movement speed decreasing part in the claims of which includes multiple components.  In claim 2, 9, 14, Applicant then provides additional features of the part.  For example, Applicant requires that the includes multiple features in order for the device to function and 

In view of the massive rejection under 35 USC 112, 2nd paragraph, Applicant has failed to provide clear claims. However, in order to expedite prosecution, the Office also provides the following:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wang (20020092853).
The Office notes the extensive 112 rejections above.  Nevertheless, Wang a device/trash can/method (figs 1-5, capable of being rotated by a cover), cover (12), trash can/enclosure (1), pedal (14), interface 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (20020092853).
If there is any question to the method, as discussed above, the applied prior art teaches the product as claimed.  To the extent that the claimed product performs the claimed method, the prior art product performs the method steps, as claimed.  The Office again notes that the claims as presented are directed to a product and method of forming or using the product.  As currently presented, the method is the assembly or use of the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.  The Office also notes that when the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process, In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). The Office further specifically notes the following in the event that a restriction is required in the future: “All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.”

Double Patenting
The Office notes that amendments to the claims may result in a rejection based on double patenting, whereby double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10294023. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent discloses all of the features in the claims are more including device, can, pedal, decreasing part, spring, cylinder, etc. (claims 1-6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735